     Case 3:19-cv-00839 Document 1 Filed 08/01/19 Page 1 of 5 Page ID #1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

CITY OF COLLINSVILLE,                             )
                                                  )
                     Plaintiff,                   )
                                                  )
              v.                                  )      No. 19-cv-839
                                                  )
JOSEPH OSBORN, DONALD OSBORN                      )
AND OSBORN HOMES,INC.,                            )
                                                  )
                     Defendants.                  )


                              NOTICE OF REMOVAL

       NOW Comes the Plaintiff, City of Collinsville, by Bleyer and Bleyer, its

attorneys, and pursuant to 28 U.S.C. §1481 hereby removes this action to the United

States District Court for the Southern District of Illinois. In support of this Notice of

Removal, Plaintiff, City of Collinsville, states as follows:

       1.     On May 18, 2017, Joseph Osborn filed a Complaint for Judicial Review of

Administrative Decisions and Other Relief naming City of Collinsville as Defendant in

the Circuit Court of the Third Judicial Circuit, Madison County, Illinois, being Cause

No. 2017-MR-167. Attached hereto, by reference adopted and made a part hereof and

marked for identification purposes as Exhibit “A” is the Complaint for Judicial Review

of Administrative Decisions and Other Relief.

       2.     On July 13, 2017, City of Collinsville filed a Counterclaim, Answer and

Affirmative Defense to the Complaint in the Circuit Court of the Third Judicial Circuit,

                                              1
     Case 3:19-cv-00839 Document 1 Filed 08/01/19 Page 2 of 5 Page ID #2



Madison County, Illinois, Cause No. 2017-MR-167. Attached hereto, by reference

adopted and made a part hereof and marked for identification purposes as Exhibit “B” is

the Counterclaim, Answer and Affirmative Defense to the Complaint.

       3.     On August 24, 2017, the Court, by docket entry, ordered Madison County,

Illinois Cause No. 2017-MR-167 to be consolidated into Madison County, Illinois Cause

No. 2017-MR-131. The Court further ordered that parties are to re-plead their actions to

effectuate consolidation and clarity of actions. The Court also ordered that The City of

Collinsville would be named as Plaintiff with all relief it seeks and Osborn as Defendant

in Cause No. 2017-MR-131.

       4.     On September 25, 2017, Plaintiff, City of Collinsville, filed a

Complaint/Amended Complaint Pursuant to the Court’s Order in Madison County,

Illinois Cause No. 2017-MR-167 in Madison County, Illinois Cause No. 2017-MR-131.

Attached hereto, by reference adopted and made a part hereof and marked for

identification purposes as Exhibit “C” is the Complaint/Amended Complaint Pursuant to

the Court’s Order.

       5.     On October 25, 2017, Joseph Osborn and Donald Osborn filed a

Counterclaim against the City of Collinsville in the Circuit Court of the Third Judicial

Circuit, Madison County, Illinois, Cause No. 2017-MR-131. Said Counterclaim

contained Count I seeking Administrative Review and Count II seeking Declaratory




                                             2
     Case 3:19-cv-00839 Document 1 Filed 08/01/19 Page 3 of 5 Page ID #3



Judgment. Attached hereto, by reference adopted and made a part hereof and marked for

identification purposes as Exhibit “D” is said Counterclaim.

      6.     On June 19, 2019, Joseph Osborn and Donald Osborn filed their Motion

for Leave to Amend Counterclaim in the Circuit Court of the Third Judicial Circuit,

Madison County, Illinois, Cause No. 2017-MR-131. The proposed Amended

Counterclaim contained an additional Count III seeking recovery for damages for

violations of civil rights pursuant to 42 U.S.C. §1983. Attached hereto, by reference

adopted and made a part hereof and marked for identification purposes as Exhibit “E” is

a the Motion for Leave to Amend Counterclaim.

      7.     On July 10, 2019, the Circuit Court of the Third Judicial Circuit, Madison

County, Illinois entered an Order granting the Motion for Leave to File an Amendment to

the Counterclaim. Attached hereto, by reference adopted and made a part hereof and

marked for identification purposes as Exhibit “F” is the Court’s Order.

      8.     The Amendment to Counterclaim adding Count III seeking recovery of

damages for violation of civil rights pursuant to 42 U.S.C. §1983 was filed on July 11,

2019. Attached hereto, by reference adopted and made a part hereof and marked for

identification purposes as Exhibit “G” is the Amendment to the Counterclaim adding

Count III.

      9.     On July 17, 2019, the Circuit Court of Madison County, Illinois dismissed

Count IV of the City of Collinsville’s Amended Complaint with prejudice. The Court


                                            3
     Case 3:19-cv-00839 Document 1 Filed 08/01/19 Page 4 of 5 Page ID #4



also dismissed Count I of the Osborn’s Counterclaim filed October 25, 2017, with

prejudice. Attached hereto, by reference adopted and made a part hereof and marked for

identification purposes as Exhibit “H” is the Court’s Order.

                                    JURISDICTION

      10.    The Federal Court possesses subject matter jurisdiction over this action

because the Amendment added to the Counterclaim includes claims arising under the

Constitution, Laws or Treaties of the United States. See 28 U.S.C. §1331. Specifically,

Count III of the Amended Counterclaim raises claims pursuant to 42 U.S.C. §1983.

                            TIMELINESS OF REMOVAL

      11.    Plaintiff filed this Notice within thirty days of the State Court Order

allowing Defendants leave to amend and the filing of the Amended Counterclaim

Adding Count III. See Sullivan vs. Conway, 157 Fed.3d 1092, 1094 (7th Cir.1998).

      12.    Accordingly this Notice of Removal is timely brought before this

Honorable Court. See 28 U.S.C.§1446.

                          VENUE AND OTHER MATTERS

      13.    Because this action was originally filed in the Circuit Court of the Third

Judicial Circuit, Madison County, Illinois, the action is properly removable to the United

States District Court for the Southern District of Illinois. See 28 U.S.C. §1441; 28 U.S.C

§92(a)(1).




                                            4
     Case 3:19-cv-00839 Document 1 Filed 08/01/19 Page 5 of 5 Page ID #5



       14.    That a copy of this Notice of Removal has been sent to the Circuit Court of

the Third Judicial Circuit, Madison County, Illinois, instructing that no further

proceedings shall be had until such time as this matter is remanded from this Court.

       15.    That all pleadings and Court Orders from the Circuit Court of the Third

Judicial Circuit, Madison County, Illinois, in Cause No. 2017-MR-131 will be filed with

this Court.

       WHEREFORE, City of Collinsville requests this Honorable Court assume full

jurisdiction over the cause herein as provided by law and that further proceedings in the

Circuit Court of the Third Judicial Circuit, Madison County, Illinois, Cause No. 2017-

MR-131 be stayed. City of Collinsville further demands that the Trial of this matter in

Federal Court be heard by a Jury.


                                          S/Joseph A. Bleyer
                                          Attorney Registration No. 6193192
                                          Attorneys for Plaintiff, City of Collinsville


BLEYER and BLEYER
Attorneys at Law
601 West Jackson Street
Post Office Box 487
Marion, IL 62959-0487
Telephone: (618) 997-1331
Fax:          (618) 997-6559
e-mail:       jableyer@bleyerlaw.com




                                             5
